 

 

 

‘ Case: 1:19-cv-01075-CAB Doc #: 14 Filed: 07/08/19 1of 2. PagelD#:129, 7"

@ Print your name 16 and address on the reverse C1 Agent
so that we can return the card to you. = 2 Addressee Fl LED
B Attach this card to the back of the mailpiece, Be HESS See Nae) || Be Beata Dalvery
or on the front if space permits.
1. Article Addressed to: D. Is delivery address different from item 1? [1 Yes JUL 0 8 2019
— . If YES, enter delivery address below: 1 No AIcT COURT
Nene WINa VS NORTHERN strict OF OHIO
é : CLEVELAND
4483 HA Hay PO
LyndhuSy of qul24

 

 

 

 

 

 

| 3. Service Type O Priority Mail Express®
i O Adult Signature Cl Registered Mail™
| 5 og eo eases Restricted Delivery oO Dspietered Mall Restricted
; ertified Ma elivery

| 9590 9402 3600 7305 2464 64 a eam oe
I a ferns _ 2. Article Number (Transfer from service label) CY Goltsct on Delivery Resticted Delivery Ol Siapature.Confimation™ | t ;

es wa Bi ee § Cd Insured Mail O. Signature Confirmation

oo "7027 3040 OOOD 5229 yssy —— ketesMatiestitedDetery ———-Rosticted Dever
7 Se ‘over i
a : PS Form 3811, July 2015 PSN 7530-02-000-9053 j GeV ]o ro __ Domestic Return Receipt ; fos an tits Pecaie A

 
Case: 1:19-cv-01075-CAB Doc #: 14 Filed: 07/08/19 2 of 2. PagelD #: 130

  
  

 
 

eye Sica Po I OF Ere Teka
OP THE RETURN-ADDRESS, Lele An 2 ie

ill ee aD

5 acd 2 mcooce . G4.98h.
Clerk of Court a ; US POSTAGE.
Marek, Stokes U8. Court House | FIRST-CLASS

   

a er rn wr a er PT
ee oe oe at

 
 

  

: ; : O6280010272320
801 West Superior Avenue FROM 44756 |
eveland, Ohio 44113

   
 

Bi
2 [agee ae
cea emags -

= §

7017 3040 o000 S225 4554 So
TIERNEY WILLIAMS aka TY WILLIAMS L
4983 Hariley Drive ; / s
/ Lyndhurst, Ohio 44124 BL ~)
ie ¥ senate Se ey a. x ;
ve ure : a
